USDC IN/ND case 1:21-cv-00238-DRL-SLC document 44 filed 08/23/21 page 1 of 1


                                    UNITED STATES DISTRICT COURT
                                    NORTHERN DISTRICT OF INDIANA
                                        FORT WAYNE DIVISION

Ryan Klaassen, et. al.                                  )
                                                        )
           Plaintiffs                                   )
                                                        )
           v.                                           )       CAUSE NO. 1:21-cv-238-DRL-SLC
                                                        )
The Trustees of Indiana University                      )
                                                        )
           Defendant.                                   )

                        NOTICE OF PRELIMINARY PRETRIAL CONFERENCE
                                     (Judge Damon R. Leichty)

        In accordance with the Fed. R. Civ. P. 16 and N.D. Ind. L.R. 16-1(b), this case is set for a
telephonic Preliminary Pretrial Conference with Magistrate Judge Susan Collins on September 28, 2021
at 10:30 am (local time). Parties are to participate by counsel of record unless proceeding pro se. The
Court will initiate the call using the telephone number appearing on the docket.

       Counsel shall indicate whether their clients are willing to consent to transfer this case to a
Magistrate Judge for all purposes, including trial, by either executing and submitting the Court’s consent
form (“Notice of Availability of a United States Magistrate Judge to Exercise Jurisdiction”) or orally
informing the Court of their consent at the preliminary pretrial conference.

           At the preliminary pretrial conference, counsel shall be prepared to address the following:

           (1)      A proposed discovery plan under Fed. R. Civ. P. 26(f), to be filed three business days
                    before the preliminary pretrial conference. Counsel are directed to the Court’s website for
                    a suitable form of report and discovery plan (“Report of the Parties’ Planning Meeting”).
                    At the conference, the Magistrate Judge will approve or modify the parties’ Rule 26(f)
                    plan. The Magistrate Judge will also address matters listed in Fed. R. Civ. P. 16(b) and
                    (c).

           (2)      Consideration of the various forms of Alternative Dispute Resolution (“ADR”) available,1
                    including mediation. If mediation is selected, the parties shall identify the mediator, and
                    in the event counsel cannot agree on a mediator, then the Court will make the selection.
                    Counsel may review the list of mediators located on the Court’s website at
                    innd.uscourts.gov, under Info/Forms, prior to the preliminary pretrial conference.

           Entry Date: August 23, 2021

                                                                /s/ Susan Collins
                                                                Susan Collins
                                                                United States Magistrate Judge




           1
            The attention of counsel is specifically directed to the Court’s ADR Pamphlet located on the Court’s
website.
